PER CURIAM.
Upon examination of the record on appeal and upon consideration of the briefs and oral argument we are of the opinion that a genuine triable issue of material fact exists with respect to the nature of the duty owed by the defendant to the plaintiff. Luckey v. City of Orlando, Fla. App.1972, 264 So.2d 99; cf. Aaron v. Logro Corp., Fla.App.1969, 226 So.2d 8. A valid distinction can be drawn between a bumper strip in a parking lot which an invitee can be reasonably expected to anticipate as in Aaron, supra, and the placing of bumper strips at the curb area immediately outside defendant’s store (to prevent curb*683side parking) which an invitee might not be reasonably expected to encounter. Under the facts in the instant case a jury question was presented. 23 Fla.Jur., Negligence, sec. 129.
Accordingly, the summary final judgment is reversed and the case remanded for further proceedings consistent herewith.
Reversed and remanded.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.